DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 05/24/2021. In virtue of this communication, claims 1 – 15 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 05/24/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, there is no copy of EP 2903361 in this or parent application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 10 and 15 each recites the limitation "the first uplink slot".  There is insufficient antecedent basis for this limitation in each claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190312622 (Fu) (of record).
Regarding claims 1 and 11, Fu teaches “A method for determining a resource location, implemented by a network device (paragraph 0054: The UE determines CSI transmission configuration information by receiving information transmitted by the base station of the cell, representing “a network device”.), the method comprising:
sending first information to a terminal device, wherein the first information carries at least channel state information (CSI) reporting configuration information (paragraph 0054: The UE determines CSI transmission configuration information by receiving information transmitted by the base station of the cell. In other words, the base station sends this “first information to a terminal device” which contains CSI transmission configuration information for the UE. Also paragraph 0012: determining a type of the CSI report according to the CSI transmission configuration information), and downlink measurement resource configuration comprised in the CSI reporting configuration information is used for determining a slot offset (paragraph 0015: the CSI transmission configuration information comprises a time-offset NOFFSET1 of CSI report time-domain position relative to a first reference point. Determining NOFFSET1 according to one of an indication from a received RRC layer signaling, an indication from a received MAC layer signaling, an indication from received system information, all of which represent information transmitted from the base station. Paragraph 0018: the CSI transmission configuration information further comprises a time-offset NCQI_ref of CSI report time-domain position relative to a corresponding CSI reference resource time-domain position), the slot offset being a slot offset of a location of a CSI reference resource on a time domain relative to (paragraph 0018: a time-offset NCQI_ref of CSI report time-domain position relative to a corresponding CSI reference resource time-domain position (“a location of a CSI reference resource on a time domain”)) a second downlink slot (no further requirement to “a second downlink slot” is given by the claim, therefore, it is interpreted according to the broadest reasonable interpretation. In this respect, FIG 4 and paragraphs 0075 – 0085 disclose the relationship between the CSI report and the CSI reference resource location in time domain.  The time units for uplink and downlink are equal to each other. As may also be seen (paragraph 0084) PUCCH for transmitting periodic CSI report 410 is transmitted during the time unit (slot) n, and the CSI reference resource 420 is transmitted during the time unit (slot) n-NCQI_ref (“a location of a CSI reference resource on a time domain”). As may be seen, the slot offset is given by NCQI_ref, and which represents “a slot offset of a location of a CSI reference resource on a time domain relative to” an uplink slot n during which transmission of the report takes place. However, the uplink slots in FIG 4 perfectly align with downlink slots. Indeed, as is well-known in the art, this holds true for FDD LTE systems, and usage of the method in such systems is given in paragraphs 0081 and 0085, among others. Therefore, when “second downlink slot” is mapped to the slot in downlink aligning with the slot n in uplink during which the transmission of the report takes place, NCQI_ref represents “location of a CSI reference resource” “relative to a second downlink slot”. Also see annotated FIG 4 below

    PNG
    media_image1.png
    804
    1374
    media_image1.png
    Greyscale
).”
Regarding claim 6, this claim is for a network device performing the method claimed in claim 1. It was shown above with respect to rejection of claim 1 that the disclosure of Fu teaches all steps of the method of claim 1. Therefore, claim 6 is rejected because of the same reasons as set forth in the rejection of claim 1 because they have similar limitations. Claim 6 additionally claims “processor”, “memory” and "transceiver”. Although Fu does not explicitly disclose these functional units, they are, nevertheless inherently present in the base station which corresponds to the “network device”.
Regarding claims 2, 7 and 12, Fu teaches “wherein the downlink measurement resource configuration comprised in the CSI reporting configuration information is used for determining the slot offset comprises:
a subcarrier spacing corresponding to the downlink measurement resource configuration comprised in the CSI reporting configuration information is used for determining the slot offset (paragraph 0019: the attribute of CSI reference resource comprises a space size of the subcarrier for transmitting CSI reference resource. Paragraph 0059: The UE determines the time offset NCQI_ref according to one of … the attribute of CSI reference resource. The attribute of CSI reference resource comprises the space size of the subcarrier for transmitting CSI reference resource. Paragraph 0080: L1, which determines NCQI_ref, may be determined by the attribute of CSI reference resource, for example, the space size of subcarrier of CSI reference resource. Also claim 14: receiving configuration information indicating a downlink space size of a subcarrier for a CSI reference resource).”
Regarding claims 3, 8 and 13, Fu teaches “wherein the CSI reporting configuration information further comprises: CSI reporting being periodic reporting (paragraph 0056: For periodic CSI report, CSI transmission configuration information comprises transmission times k of the periodic CSI report in one subframe) or quasi-periodic reporting.”
Regarding claims 4, 9 and 14, Fu teaches “wherein the downlink measurement resource configuration comprised in the CSI reporting configuration information comprises: configuration of a measurement resource corresponding to CSI reporting (paragraph 0062: The UE finds the CSI reference resource according to a time-frequency position (“configuration of a measurement resource corresponding to CSI reporting” since it is configured in such a way as to occupy certain time and frequencies) indicated by CSI transmission configuration information (‘the downlink measurement resource configuration comprised in the CSI reporting configuration information”). Also claim 14: receiving configuration information indicating a downlink space size of a subcarrier for a CSI reference resource (“configuration of a measurement resource corresponding to CSI reporting”)).”

Regarding claims 5, 10 and 15, Fu teaches “wherein a third downlink slot is used for determining the location of the CSI reference resource on the time domain, wherein the third downlink slot is obtained by subtracting the slot offset from the second downlink slot (indeed, as shown in FIG 4 and the annotated sketch above, “a third downlink slot” corresponds to the slot where CSI RR is transmitted and it is obtained by using the formula n-NCQI_ref, where n represents location of “the second downlink slot”, which aligns with the uplink slot during which the CSI report is sent, as was explained in the rejection of claim 1 above, from which “the slot offset” is subtracted, as is required by the claim)…”
Although the limitation “wherein the second downlink slot is determined according to the following formula:                 
                    
                        
                            n
                        
                        
                            '
                        
                    
                    =
                    
                        
                            n
                            *
                            
                                
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    μ
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                
             where n′ represents the second downlink slot, n represents the first uplink slot, μ1 represents subcarrier spacing configuration for downlink, and μ2 represents subcarrier spacing configuration for uplink” was found to be allowable in the parent application 16/992,888, the determination itself is performed in the terminal device in the parent application. In contrast, in current application, the claims relate to the method, device and computer readable storage medium to be performed by the network device. The claims do not require, and the specification appears to agree, performing the determination of the second downlink slot in the network device. Therefore, this specific limitation in claims 5, 10 and 15, which was found to be allowable in the parent application, does not limit the network device to any particular structure, the method performed in the network device to any particular steps, and the computer readable storage medium related to the network device to any specific instructions. Thus, this subject matter of claims 5, 10 and 15 does not further limit corresponding independent claims 1, 6 and 11, and these claims are rejected because of the same reasons as stated in the rejection of independent claims 1, 6 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648